[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 562 
Upon the evidence presented here, the conclusion that the payment to this appellant is taxable has no substantial basis. That is a question which the Appellate Division was required to pass upon.
The order of the Appellate Division should be reversed and the determination of the State Tax Commission annulled, with costs to appellant in this court and in the Appellate Division.
LEHMAN, Ch. J., LOUGHRAN, FINCH, RIPPEY, LEWIS and CONWAY, JJ., concur; SEARS, J., dissents.
Ordered accordingly.